 1 MARK R. CONRAD (CA Bar No. 255667)
   WILLIAM J. COOPER (CA Bar No. 304524)
 2 COURTNEY C. AASEN (CA Bar No. 307404)
   CONRAD & METLITZKY LLP
 3 Four Embarcadero Center, Suite 1400
   San Francisco, CA 94111
 4 Tel: (415) 343-7100
   Fax: (415) 343-7101
 5 Email: mconrad@conradmetlitzky.com
   Email: wcooper@conradmetlitzky.com
 6 Email: caasen@conradmetlitzky.com

 7 LINDSAY L. RODMAN (pro hac vice forthcoming)
   IRAQ AND AFGHANISTAN VETERANS OF AMERICA
 8 85 Broad Street
   New York, NY 10004
 9 212-982-9699
   lindsay@iava.org
10
   Attorneys for Iraq and Afghanistan Veterans of America
11

12                                  UNITED STATES DISTRICT COURT
13                                NORTHERN DISTRICT OF CALIFORNIA
14                                          OAKLAND DIVISION
15
     STATE OF CALIFORNIA, et al.,                    CASE NO. 4:19-cv-00872-HSG
16
             Plaintiffs,                             ORDER GRANTING CONSENT MOTION OF
17                                                   IRAQ AND AFGHANISTAN VETERANS OF
        v.                                           AMERICA FOR LEAVE TO FILE AMICUS
18                                                   CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’
     DONALD J. TRUMP, in his official capacity       MOTION FOR PARTIAL SUMMARY
19                                                   JUDGMENT
     as President of the United States of America,
20   et al.,

             Defendants.                             Summary Judgment Hearing: Nov. 20, 2019
21                                                   Time:                     10:00 a.m.
22

23

24

25

26

27

28

     NO. 4:19-cv-00872-HSG ORDER GRANTING MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
 1         Upon consideration of the Consent Motion of Iraq and Afghanistan Veterans of America for

 2 Leave To File Amicus Curiae Brief in Support of Plaintiffs’ Motion for Partial Summary Judgment,

 3 and good cause appearing, it is hereby ORDERED that the motion is GRANTED. Counsel is directed

 4 to file the brief attached to amicus Iraq and Afghanistan Veterans of America’s motion on the docket in

 5 this matter.

 6

 7 DATED: 10/22/2019
                                                       HON. HAYWOOD S. GILLIAM, JR.
 8                                                     United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
     NO. 4:19-cv-00872-HSG ORDER GRANTING MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
